Title: To George Washington from G. W. Snyder, 22 August 1798
From: Snyder, G. W.
To: Washington, George

 

Sir,
Frederick-Town (Maryland) Augt 22. 1798.

You will, I hope, not think it a Presumption in a Stranger, whose Name, perhaps never reached your Ears, to address himself to you the Commanding General of a great Nation. I am a German, born and liberally educated in the City of Heydelberg in the Palatinate of the Rhine. I came to this Country in 1776, and felt soon after my Arrival a close Attachment to the Liberty for which these confederated States then struggled. The same Attachment still remains not glowing, but burning in my Breast. At the same Time that I am exulting in the Measures adopted by our Government, I feel myself elevated in the Idea of my adopted Country. I am attached both from the Bent of Education and mature Enquiry and Search to the simple Doctrines of Christianity, which I have the Honor to teach in Public; and I do heartily despise all the Cavils of Infidelity. Our present Time, pregnant with the most shocking Evils and Calamities, threatens Ruin to our Liberty and Goverment. Secret, the most secret Plans are in Agitation: Plans, calculated to ensnare the Unwary, to attract the Gay and irreligious, and to entice even the Well-disposed to combine in the general Machine for overturning all Government and all Religion.
It was some Time since that a Book fell into my Hands entituled “Proofs of a Conspiracy &c. by John Robison,” which gives a full Account of a Society of Freemasons, that distinguishes itself by the Name “of Illuminati,” whose Plan is to overturn all Government and all Religion, even natural; and who endeavour to eradicate every Idea of a Supreme Being, and distinguish Man from Beast by his Shape only. A Thought suggested itself to me, that some of the Lodges in the United States might have caught the Infection, and might cooperate with the Illuminati or the Jacobine Club in France. Fauchet is mentioned by Robison as a zealous Member: and who can doubt of Genet and Adet? Have not these their Confidants in this Country? They use the same Expressions and are generally Men of no Religion. Upon serious Reflection I was led to think that it might be within your Power to prevent the horrid Plan from corrupting the Brethren of the English Lodge over which you preside.
I send you the “Proof of a Conspiracy &c.” which, I doubt not, will give you Satisfaction and afford you Matter for a Train of

Ideas, that may operate to our national Felicity. If, however, you have already perused the Book, it will not, I trust, be disagreeable to you that I have presumed to address you with this Letter and the Book accompanying it. It proceeded from the Sincerity of my Heart and my ardent Wishes for the common Good.
May the Supreme Ruler of all Things continue You long with us in these perilous Times: may he endow you with Strength and Wisdom to save our Country in the threatening Storms and gathering Clouds of Factions and Commotions! and after you have completed his Work on this terrene Spot, may He bring you to the full Possession of the glorious Liberty of the Children of God, is the hearty and most sincere Wish of Your Excellency’s very humble and devoted Servant

G. W. Snyder

